Matter of Goldman (2018 NY Slip Op 02539)





Matter of Goldman


2018 NY Slip Op 02539


Decided on April 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2018

[*1]In the Matter of RANDOLPH LOUIS GOLDMAN, an Attorney. 
(Attorney Registration No. 2991453)

Calendar Date: April 2, 2018

Before: Egan Jr., J.P., Lynch, Mulvey, Rumsey and Pritzker, JJ.


Randolph Louis Goldman, Wynnewood, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Randolph Louis Goldman was admitted to practice by this Court in 1999 and lists a business address in Wynnewood, Pennsylvania with the Office of Court Administration. Goldman now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Goldman's application by correspondence dated March 20, 2018.
Upon reading Goldman's affidavit sworn to January 22, 2018 and filed January 24, 2018, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Goldman is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Mulvey, Rumsey and Pritzker, JJ., concur.
ORDERED that Randolph Louis Goldman's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Randolph Louis Goldman's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Randolph Louis Goldman is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Goldman is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Randolph Louis Goldman shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.